DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the phrase “a plurality of multi-layer holes". The phrase is indefinite because it is not clear what it is referred as “multi-layer holes”. For the purposes of examination, it has been assumed that “multi-layer hole” is a hole that goes through more than one layer in the multi-layer structure of the base.
Claim 12 recites the phrase “each of the plurality of idle gears is engaged between any two of the plurality of drills". The phrase is indefinite because it is not clear what it is referred as “any two of the plurality of drills” because each idler gear can only move the two specific drills its assigned to and not any two drills.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R.A. Schafer (US 2,108,297).
Regarding claim 1, R.A. Schafer teaches a drilling device (Column 1, lines 1-4), comprising: a base (#20) of a multi-layer structure (see fig. 3, where there are various layers #21, #25, #43 and a layer between #25 and #43); a driving assembly (see fig. 3 for complete driving assembly on base #20) disposed on the base; and a drill set (#15 and see fig. 3) disposed on the base and coupled with the driving assembly, wherein the drill set comprises a plurality of drills (multiple #15 drills; see fig. 1) disposed under the base and driven and rotated by the driving assembly.

Regarding claim 2, R.A. Schafer teaches the machine tool of claim 1, R.A. Schafer further discloses: wherein the multi-layer structure comprises a cover plate (#19), a first layer plate (#21), a second layer plate (#25) and a bottom plate (#43) sequentially stacked on one another, and wherein the first layer plate, the second layer plate and the bottom plate are locked together (bolts #26 and 46 connect the plates as seen in fig. 3 and shaft #31 goes through first, second and bottom plate, thus connecting all plates), and the cover plate and the first layer plate are locked with one another (see fig. 3, where #19 and #21 are connected together).

Regarding claim 5, R.A. Schafer teaches the machine tool of claim 2, R.A. Schafer further discloses: wherein the base has a plurality of multi-layer holes (the two openings #54 in fig. 3 goes through plate #21, #43 and opening #53 goes through plate #43) penetrating through the first layer plate, the second layer plate and the bottom plate.

Regarding claim 6, R.A. Schafer teaches the machine tool of claim 1, R.A. Schafer further discloses: wherein the driving assembly comprises a transmission shaft (#18), a bearing base (Column 2, lines 34-36; where shaft #18 is mounted on bearings) engaged with the transmission shaft and a driving gear (#23) coupled with the transmission shaft for driving the plurality of drills to rotate (#23 connects with #29 and further connects with gears in fig. 3 to drive drills gear #50).

Regarding claim 8, R.A. Schafer teaches the machine tool of claim 1, R.A. Schafer further discloses: wherein the drill set further comprises a plurality of drill bodies (#48; see fig. 1) provided with the drills, a plurality of coupling portions (coupling portions shaft #31 with gears #32 and #33) cooperating with the driving assembly to actuate portions of the drills (#28 and #29 pinion gears connect to #31 and #31 connects to #51 and #51 to gears of drills), and a plurality of transmission portions (#51 and #52) for coupling the plurality of drills (see fig. 3).

Regarding claim 9, R.A. Schafer teaches the machine tool of claim 8, R.A. Schafer further discloses: wherein each of the coupling portions comprises a rotating shaft (#31), a first coupling gear (#33) and a second coupling gear (#32) respectively disposed at two opposite ends of the rotating shaft (see fig. 3), and wherein a bearing base (Column 3, lines 6-9) is disposed between the first coupling gear and the second coupling gear (where bearings are in wall #25 which is between first coupling gear #33 and second #32), and the driving assembly rotates the first coupling gear to cause the rotating shaft to rotate the second coupling gear synchronously (driving assembly has gear #23, which moves gears #28 that has shaft #28 with pinions #30; shaft #31 has both gears #2 and #33 and they will rotate synchronously; Column 3, lines 17-20).

Regarding claim 15, R.A. Schafer teaches the machine tool of claim 8, R.A. Schafer further discloses: wherein each of the coupling portions comprises a rotating shaft (#31) and a coupling gear (#33 and #32) disposed on the rotating shaft, wherein each of the drill bodies is configured with a main shaft (#48) and an action gear (#50) disposed on the main shaft, and each of the transmission portions comprises an idler gear (#51) and a passive shaft (#52) for disposing the idler gear, and wherein when the coupling gears of the coupling portions couple portions of the action gears (coupling gear #32 interacts with pinion gear #51 and #51 moves the action gear #50 of the drills), the other action gears are coupled synchronously by the idler gears that are engaged with the action gears (see fig. 3 and 6, where idler gear #51 engages with two action gears #50 and will synchronously move both action gears #50 at the same time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over R.A. Schafer (US 2,108,297) in view of Brohammer (US 4,867,618) and in further view of M. Kronenberg (US 2,430,127).
Regarding claim 3 and 4, R.A. Schafer substantially discloses the invention of claim 2, except R.A. Schafer fails to directly disclose: wherein at least one of the first layer plate, the second layer plate and the bottom plate are formed with a cooling channel; and wherein a side surface of at least one of the first layer plate, the second layer plate and the bottom plate are formed with a plurality of ports in communication with the cooling channel.
In the same field of endeavor, namely machine tools, Brohammer teaches: wherein at least one of the first layer plate (see annotated fig. below), the second layer plate and the bottom plate are formed with a channel (#26); and wherein a side surface (see annotated fig. below) of at least one of the first layer plate (see annotated fig. below), the second layer plate and the bottom plate are formed with a plurality of ports (#28 and see fig. 1) in communication with the channel (Column 2, lines 35-41).

    PNG
    media_image1.png
    458
    731
    media_image1.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine tool of R.A. Schafer so that at least one of the first layer plate, the second layer plate and the bottom plate are formed with a channel; and wherein a side surface of at least one of the first layer plate, the second layer plate and the bottom plate are formed with a plurality of ports in communication with the channel as taught by Brohammer in order to provide lubrication to the gear train and extend the life of the gear train while maintaining the gears lubricated and running the tools at the desired configuration.
Regarding claim 3 and 4, R.A. Schafer substantially discloses the invention of claim 2, except the modified invention of R.A. Schafer fails to directly disclose: are formed with a cooling channel; and plurality of ports in communication with the cooling channel.
In the same field of endeavor, namely machine tools, M. Kronenberg teaches: are formed with a cooling (channels #102 are for cooling; Column 6, lines 40-45) channel; and plurality of ports in communication with the cooling (channels #102 are for cooling; Column 6, lines 40-45) channel.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels of R.A. Schafer so that the channels are for cooling as taught by M. Kronenberg in order to provide cooling to the gear trains through a coolant (Column 7, lines 37-45) and reduce heat in the gearbox preventing the overheat of gears that can increase friction build-up.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over R.A. Schafer (US 2,108,297) in view of Sugimoto et al. (JP 2000308954).
Regarding claim 7, R.A. Schafer substantially discloses the invention of claim 6, except R.A. Schafer fails to directly disclose: wherein the bearing base is an annular sleeve body having a plurality of fastening holes for a plurality of screws to pass therethrough, thereby fastening the bearing base on the base.
In the same field of endeavor, namely machine tools, Sugimoto et al. teaches: wherein the bearing base is an annular sleeve body (#56; see fig. 2) having a plurality of fastening holes (#56c) for a plurality of screws (#56b) to pass therethrough, thereby fastening the bearing base on the base (Page 3; see fig. 2).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing base of R.A. Schafer so that the bearing base is an annular sleeve body having a plurality of fastening holes for a plurality of screws to pass therethrough, thereby fastening the bearing base on the base as taught by Sugimoto et al. in order to eccentrically support a rotating shaft in a bearing case, reduce friction cause by the high speed rotation of the drills and prevent wear on the shaft and gears, that may damage the machining device and affect operations.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over R.A. Schafer (US 2,108,297) in view of A. P. Speckin (US 2,608,112).
Regarding claim 10, R.A. Schafer substantially discloses the invention of claim 9, except R.A. Schafer fails to directly disclose: wherein a bearing is disposed at the two opposite ends of the rotating shaft, and the second coupling gear causes portions of the drills to rotate.
In the same field of endeavor, namely machine tools, A.P. Speckin teaches: wherein a bearing (#17 and #15 bearings are at the two opposite ends of shaft #16) is disposed at the two opposite ends of the rotating shaft, and the second coupling gear causes portions of the drills to rotate (gear #14 engages with gear teeth #44 and #44 interacts with gear #46 that rotates the drills at #7).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling portion of R.A. Schafer so that a bearing is disposed at the two opposite ends of the rotating shaft, and the second coupling gear causes portions of the drills to rotate as taught by A.P. Speckin in order to support rotating shaft, reduce friction cause by the high speed rotation of the drills and prevent wear on the shaft and gears, that may damage the gearbox of the drills.

Regarding claim 11, R.A. Schafer substantially discloses the invention of claim 8, further disclosing: wherein the transmission portion comprises an idler gear (#51; it is an idler pinion gear only moved by second coupling gear #32) and a passive shaft (#52) with one end thereof being disposed on the idler gear, and the idler gear rotates the drills (#51 interacts with gear of drills #50).
R.A. Schafer fails to directly disclose: a passive shaft with one end thereof being disposed on the idler gear and the other end thereof being configured with a passive bearing.
In the same filed of endeavor, namely machine tools, A.P. Speckin teaches: a passive shaft (#28) with one end thereof being disposed on the idler gear (#27) and the other end thereof being configured with a passive bearing (#31).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the passive shaft of R.A. Schafer so that the other end of the passive shaft is being configured with a passive bearing as taught by A.P. Speckin in order to support the rotating idle shaft, reduce friction cause by the high speed rotation of the drills and prevent wear on the shaft and gears, that may damage the gearbox of the drills.

Regarding claim 12, the modified invention of R.A. Schafer substantially discloses the invention of claim 11, the modified invention of R.A. Schafer further discloses: wherein each of the plurality of idler gears (#51 of R.A. Schafer) is engaged between any two of the plurality of drills (see fig. 3 and 6, where idler gear #51 engages with two action gears #50 of drill shafts #48 of R.A. Schafer).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over R.A. Schafer (US 2,108,297) in view of Brohammer (US 4,867,618).
Regarding claim 13 and 14, R.A. Schafer discloses substantially discloses the invention of claim 8, except R.A. Schafer fails to directly disclose: wherein each of the drill bodies is a drill structure configured with a main shaft, a chuck engaged with one end of the main shaft, an action gear disposed to the other end of the main shaft, and a plurality of bearings and an oil seal disposed on the main shaft, and wherein the drill is securely connected to the chuck, and the plurality of bearings and the oil seal are positioned between the chuck and the action gear; and wherein the drill is securely connected to an end of the chuck, and the action gear is disposed on the other end of the chuck to allow the action gear to rotate the chuck and thereby rotate the drill.
In the same field of endeavor, namely machine tools, Brohammer teaches: wherein each of the drill bodies is a drill structure (#70, #96) configured with a main shaft (#72, #102), a chuck (#56) engaged with one end of the main shaft (see fig. 4), an action gear (#74) disposed to the other end of the main shaft (see fig. 3), and a plurality of bearings (#62, #64, #66) and an oil seal (#75) disposed on the main shaft, and wherein the drill is securely connected to the chuck (see fig. 4), and the plurality of bearings and the oil seal are positioned between the chuck and the action gear (see fig. 4., where bearings and oil seal is between #74 and collet chuck #92); and wherein the drill is securely connected to an end of the chuck (see fig. 4, collet chuck #92), and the action gear is disposed on the other end of the chuck to allow the action gear to rotate the chuck (Column 3, lines 3-5) and thereby rotate the drill.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the drill shaft spindles of R.A. Schafer so that a chuck is engaged with one end of the main shaft spindles, an action gear disposed to the other end of the main shaft, and a plurality of bearings and an oil seal disposed on the main shaft, and wherein the drill is securely connected to the chuck, and the plurality of bearings and the oil seal are positioned between the chuck and the action gear; and wherein the drill is securely connected to an end of the chuck, and the action gear is disposed on the other end of the chuck to allow the action gear to rotate the chuck and thereby rotate the drill as taught by Brohammer in order to provide an oil seal that will provide lubrication to the shaft as it rotates and reduce wear caused by friction and a spindle that can be easily removed from the drill heads without causing extended downtime in machine operations (Column 1, lines 57-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. H.O. Schultz (US 2,441,722) teaches a drilling machine head tool with gears similar to multiple layer drill machine.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rowlett (US 3,794,436) teaches a drilling machine head tool with gears similar to multiple layer drill machine.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A.A. Herzberg et al. (US 1,967,307) teaches a drilling machine head tool with gears similar to multiple layer drill machine.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yaguchi et al. (WO 2017203824) teaches a drilling machine head tool with gears similar to multiple layer drill machine.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. J.E. Schultz (US 3,316,779) teaches a drilling machine head tool with gears similar to multiple layer drill machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722